PER CURIAM:
This appeal reaches us from an order of the court below entered May 15, 1978, striking a judgment entered in favor of appellant. Unfortunately, we do not have the benefit of an opinion as required by Pa.R.A.P. 1925(a) and because of the complex nature of the issue involved we feel compelled to require compliance. Accordingly, we remand for an opinion, to be filed within thirty (30) days of this order.
Without limiting the matters to be expressed in said opinion, we direct the attention of the court below to its Order of March 27, 1978 and that the record does not disclose the taking of any exceptions to said Order by either party. Since the judgment here involved is in seeming conformity to the Finding Of The Court entered on March 27, 1978, the opinion should explain the striking of the judgment at least in that particular.
*597In addition to the remand for opinion it is directed that this appeal be consolidated for argument with the appeal presently in this Court at 1789 October Term, 1978.